The defendant was convicted in the criminal court of Fulton County upon an accusation which alleged that, in Fulton County, Georgia, on October 30, 1944, he "did wander and stroll about in idleness; was able to work and did not work, and had no property to support him, and further, that said accused was able to work, and did not work, and had no visible and known means of a fair, reputable and honest livelihood." The evidence tending to connect the defendant with the offenses charged was wholly circumstantial, and was insufficient to exclude every other reasonable hypothesis save that of his guilt. His conviction, therefore, was contrary to law and the evidence, and the overruling of his certiorari was error.
Judgment reversed. MacIntyre and Gardner, JJ.,concur.
                       DECIDED SEPTEMBER 15, 1945.